The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 8, 2014

                                      No. 04-13-00872-CR

                                   Martin Ugalde CAMPOS,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 11-1776-CR
                                William Old, Judge Presiding


                                         ORDER
        Appellant has filed a motion for leave to hand-file a paper copy of a motion for extension
of time to file appellant’s brief.

        Except for good cause shown, all pleadings filed by attorneys in criminal cases must be
electronically filed. TEX. R. APP. P. 9.2(c)(1). Appellant’s motion for leave states only that he
“has been unable to e-file” the motion for extension of time and does not attempt to show any
good cause. Nevertheless, we will grant the motion for leave to file the First Agreed Motion to
Extend Time to File Appellant’s Brief on paper. Counsel is advised that all subsequent
motions and appellant’s brief must be electronically filed.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court